ORIGINAL                                                08/14/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 07-0011


                                        PR 07-0011
                                                                                  FILED
                                                                                  AUG 14 2020
                                                                               Bovvri Greenwoo0
IN THE MATTER OF CALLING A RETIRED                                  0R D gitrk
                                                                                  of Supreme Court
                                                                                     ,,f rViontana
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable James P. Reynolds, Judge of the District Court for the First
Judicial District of the State of Montana, is retiring effective October 2, 2020, and has
requested the assistance of retired District Judge Ed McLean to assume jurisdiction of the
Law and Motion and Drug Court calendars in Department 4 two days per week, frorn
August 10, 2020, until his successor is appointed and sworn in.
       Judge McLean has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103, MCA,has advised that
he is agreeable to assisting the First Judicial District Court with the above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Ed McLean, retired District Judge, is hereby called to active
service in the District Court of the First Judicial District of the State of Montana, to
assurne judicial authority of the Law and Motion and Drug Court calendars in
Department 4 two days per week from August 10, 2020, until Judge Reynolds' successor
is appointed and sworn in, and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matters.
       2. For all active service, Judge McLean shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       A copy of this Order shall be filed with the District Court Clerk of Lewis and
Clark County, with the request that this Order be publicly posted for all counsel of record
in all cases scheduled on the Law and Motion and Drug Court calendars on the days he
presides.
      A copy of this Order shall be provided to the District Court Judges of the First
Judicial District, the Honorable Ed McLean, Beth McLaughlin, Supreme Court
Administrator, and Cathy Pennie, Office ofthe Supreme Court Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this )L--\ --day of August,2020.



                                                             ChiefJustice




                                           2